DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-3 are currently pending and have been considered by Examiner. This
Non-Final rejection is the first action on the merits
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "or similar elastomers suitable for vibration isolation" in line 3. It is unclear what is considered “similar elastomers” as no guidance is given to determine whether any given elastomer would be considered “similar” or not, and second, it’s unclear what elastomers would or would not be suitable for vibration isolation, as no guidance is given to determine if a given elastomer is suitable for vibration isolation or not. It was assumed that “similar elastomers” are any rubber or elastomer that can be used for vibration isolation per the examiner best understanding of the claimed invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting bolt must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US 20220032703 A1) in view of Miyazaki et al (US 20200096073 A1).
As to claim 1 Otsu teaches a mount bushing, comprising: an outer ring (20 outer cylinder, see Fig. 2) adapted for connection to a mount structure; a bushing insert (10 holding cylinder, see Fig. 2) disposed inside the outer ring (20 outer cylinder, see Fig. 2); a main elastomeric isolation arrangement (30 elastic body, see Fig. 2) disposed between the outer ring (20 outer cylinder, see Fig. 2) and the bushing insert (10 holding cylinder, see Fig. 2), wherein the main elastomeric isolation arrangement (30 elastic body, see Fig. 2) is one of a single isolation arrangement, a double isolation arrangement and a load-decoupled double isolation arrangement; a secondary elastomeric element (80 elastic body, see Fig. 2) inside the bushing insert (10 holding cylinder, see Fig. 2), wherein the secondary elastomeric element (80 elastic body, see Fig. 2) is isolated from the main elastomeric isolation element (30 elastic body, see Fig. 2)  by the bushing insert (10 holding cylinder, see Fig. 2); a structural insert (60 Sheath portion, see Fig. 2) inside the secondary elastomeric element (80 elastic body, see Fig. 2);.
In regards to the mounting bolt, Otsu fails to disclose a mounting bolt inserted through a bore in the structural insert (60 Sheath portion, see Fig. 2). Instead Otsu teaches an inner cylinder (40 see Fig.2) that is received in the structural insert (60 Sheath portion, see Fig. 2) and fixed to the vehicle body (see Paragraph 0026) but does not disclose how it is fixed to the vehicle body.
However, in a similar field of endeavor, Miyazaki teaches a vibration damper comprising a mount bushing (16 damper see Fig. 8) with a structural insert (54 Shaft member see Fig. 8) attached to a vehicle body by a mounting bolt (70 see Fig. 6) received in the structural insert ((54 Shaft member see Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Otsu to incorporate the teachings of Miyazaki and include a mounting bolt (70 see Fig. 6 of Miyazaki) wherein the Mounting bolt (70 see Fig. 6 of Miyazaki) is inserted through a bore in the structural insert (10 holding cylinder, see Fig. 2) of Otsu.
	The advantage of this modification would allow the user to use a bolt to fasten the mount bushing to a metal bracket if desired. 
As to Claim 2, Otsu teaches the mount bushing according to claim 1, wherein the secondary elastomeric element is made from natural rubber NR, high damping NR, synthetic rubber, silicone, or similar elastomers suitable for vibration isolation (see paragraph 0034 line 1)
As to Claim 3, Otsu teaches the mount bushing according to claim 1, however Otsu does not teach that the secondary elastomeric element has an outer diameter of less than 35 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date without undue experimentation to make the mount bushing according to claim wherein the secondary elastomeric element has an outer diameter of less than 35mm. 
The advantage of having the secondary elastomeric element have an outside diameter be less that 35mm is to allow the user to use the mounting bushing in a smaller application as needed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishiyama et al (US 4728086 A), teaches a similar configuration for
A vibration isolating apparatus.
Maier (US 6435486 B1), teaches a similar configuration for hydraulically damping rubber support.
Whear et al (US 8967598 B2), teaches a similar configuration for a bushing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571) 272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY NMN OLIVIER/           Examiner, Art Unit 3632    

/TERRELL L MCKINNON/           Supervisory Patent Examiner, Art Unit 3632